Citation Nr: 0825603	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-05 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a low back disorder 
manifested by pain.  

2.  Entitlement to service connection for allergies, claimed 
as chronic recurrent upper respiratory infections.  

3.  Entitlement to service connection for a left eyebrow scar 
as a residual of a contusion.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1998 to 
January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

During his March 2008 hearing before the Board, the veteran 
withdrew his claims for service connection for bilateral 
hearing loss, a right knee disorder, tonsillitis, and for 
residuals of a neck strain.  See 38 C.F.R. § 20.204 (2007).  
So only the claims indicated remain.

The Board is remanding the claims for service connection for 
allergies and for the left eyebrow scar to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

The veteran's low back disorder was not caused or made 
chronically worse by his active military service.


CONCLUSION OF LAW

The veteran's low back disorder, inclusive of his pain, is 
not due to disease or injury incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
December 2004, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that VCAA notice letter prior to initially 
adjudicating the veteran's claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

A more recent March 2006 letter also informed the veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional VCAA 
notice, the RO has gone back and readjudicated his claim in 
the April 2006 and May 2007 supplemental statements of the 
case (SSOCs).  This is important to note because the Federal 
Circuit Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate/incomplete notice or the lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the report of his VA 
compensation examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board realizes an etiological opinion concerning the 
cause of the veteran's low back disability was not obtained 
in conjunction with his January 2005 VA examination.  
However, the Board finds that the evidence, discussed below, 
indicates he did not have relevant complaints or receive  
treatment for a low back disorder during service.  Moreover, 
there is no competent medical evidence suggesting a link 
between his military service and his current low back 
disorder.  The Board therefore concludes that a remand for an 
examination and opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
service and post-service medical records provide no basis to 
grant this claim, but instead provide evidence against the 
claim, there are no grounds for requesting a VA examination 
for a medical nexus opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here, though, simply stated, these standards of 
McLendon are not met.  While the veteran has a current 
diagnosis of a low back disability, his SMRs are unremarkable 
for any relevant complaint or treatment of a low back 
disability.  Additionally, his post-service records do not 
suggest that his current low back disability may be 
associated with his military service.  

Whether the Veteran is Entitled to Service Connection for a 
Low Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence confirming the 
veteran has current disability due to the condition alleged.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  At the conclusion of his January 2005 VA 
examination, the veteran was diagnosed with minimal 
retrolisthesis of L4-L5.  Therefore, there is no disputing he 
has a low back disability.



Consequently, the determinative issue is whether the 
veteran's low back disability is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, as already alluded to, the veteran's SMRs 
are unremarkable for any objective clinical indications of 
relevant complaints, a diagnosis, or treatment of a low back 
disorder - including low back pain.  He does not have low 
back arthritis, as indicated by the results of his January 
2005 VA examination, so the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112, and 1113 and 38 C.F.R. §§ 3.307 
and 3.309 do not apply and, therefore, need not be 
considered.

The veteran's post-service medical records are also generally 
unremarkable for any complaints or treatment of a low back 
disorder.  The only mention of low back pain was during his 
January 2005 VA examination.  And for the most part, 
the examiner's lumbar spine evaluation was essentially 
normal, though x-rays showed "minimal" retrolisthesis.  In 
any event, there is no medical opinion or evidence linking 
any current low back disability - including the 
retrolisthesis, to the veteran's military service.

In the absence of any correlation between the veteran's 
current low back disability and his military service, the 
preponderance of the evidence is against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a low back disorder is 
denied.


REMAND

The veteran's SMRs indicate multiple treatments for upper 
respiratory infections, beginning in September 1999.  He was 
diagnosed with tonsillitis and pharyngitis in May 2000.  In 
March and April 2002, he had Eustachian tube dysfunction and 
Dr. K. B., an otolaryngologist (ear, nose and throat (ENT) 
specialist), stated the veteran had bilateral serous otitis 
secondary to an upper respiratory infection.  In May 2002, he 
again was treated for pharyngitis and Eustachian tube 
dysfunction.  He had rhinorrhea in October 2003 and was 
diagnosed with yet another upper respiratory infection.  

The veteran had a VA examination in January 2005 and received 
a diagnosis of recurrent upper respiratory allergies.  The 
examiner did not, however, provide an etiology opinion.  

As for the other claim for a left eyebrow scar, as a residual 
of a contusion, the veteran's SMRs show he received stitches 
in this eyebrow in August 2001 as treatment for a laceration.  
During his January 2005 VA examination, the examiner noted 
the veteran had a small laceration over his left eye, 
without visible scarring.  During the March 2008 hearing 
before the Board, the veteran's representative testified that 
the veteran's scar is indeed visible, and that he could see 
it at the hearing.  The veteran also testified that his scar 
is visible.

As the SMRs show the veteran was treated numerous times for 
recurring upper respiratory infections and sustained a left 
eyebrow laceration, an etiology opinion is needed to 
determine whether any current disability is traceable to his 
military service - especially the persistent manifestations 
and injury mentioned.  There is insufficient medical evidence 
of record for the Board to decide these claims, and the 
veteran's SMRs contain evidence suggesting these present 
disabilities could be a result of his military service, which 
only ended relatively recently in January 2005.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for VA 
examinations to obtain medical nexus 
opinions indicating whether it is at 
least as likely as not that his left 
eyebrow scar, not matter how faint or 
apparent, and his recurrent 
upper respiratory disorder are 
attributable to his military service.

Inform the designated examiner(s) that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner(s) should 
discuss the rationale of the opinions, 
whether favorable or unfavorable.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner(s) for review 
of the pertinent medical and other 
history, including especially the 
relevant complaints the veteran had 
during service and the resulting 
treatment he received.

Advise the veteran that failure to report 
for his scheduled VA examination(s), 
without good cause, may have adverse 
consequences on his claims.  



2.  Then readjudicate these remaining 
claims in light of any additional 
evidence obtained.  If the disposition 
remains unfavorable, send the veteran and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


